 1 DAVID D. FISCHER, SBN 224900
   LAW OFFICES OF DAVID D. FISCHER, APC
 2 5701 Lonetree Blvd., Suite 312
   Rocklin, CA 95765
 3 (916) 447-8600 – Tel.
   (916) 930-6482 – Fax
 4 davefischer@yahoo.com - E-Mail

 5 Attorney for Defendant
   RUSSELL WHITE, III
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-0060 MCE
11
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                           v.                            ORDER
13
     PAMELA STEPHANIE EMANUEL                            DATE: February 21, 2019
14   RUSSELL WHITE, III                                  TIME: 9:30 a.m.
                                                         COURT: Hon. Morrison C. England, Jr.
15                               Defendants.

16

17                                               STIPULATION

18         1.      By previous order, this matter was set for status on February 21, 2019.

19         2.      By this stipulation, defendants now move to continue the status conference until April 25,

20 2019, and to exclude time between February 21, 2019, and April 25, 2019, under Local Code T4.

21         3.      The parties agree and stipulate, and request that the Court find the following:

22                 a)      The government has represented that the discovery associated with this case

23         includes investigative reports, business records and financial documents, and audio recordings of

24         the defendants’ statements to law enforcement. All of this discovery has been either produced

25         directly to counsel and/or made available for inspection and copying.

26                 b)      Counsel for Russell White, III recently entered the case. Counsel for defendants

27         desire additional time to review the discovery for this matter, conduct investigation and research

28         related to the charges, and to consult with their clients.


      STIPULATION RE: SPEEDY TRIAL ACT; ORDER             1
 1                c)      Counsel for defendants believe that failure to grant the above-requested

 2        continuance would deny counsel the reasonable time necessary for effective preparation, taking

 3        into account the exercise of due diligence.

 4                d)      The government does not object to the continuance.

 5                e)      Based on the above-stated findings, the ends of justice served by continuing the

 6        case as requested outweigh the interest of the public and the defendant in a trial within the

 7        original date prescribed by the Speedy Trial Act.

 8                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9        et seq., within which trial must commence, the time period of February 21, 2019 to April 25,

10        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11        T4] because it results from a continuance granted by the Court at defendants’ request on the basis

12        of the Court’s finding that the ends of justice served by taking such action outweigh the best

13        interest of the public and the defendant in a speedy trial.

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION RE: SPEEDY TRIAL ACT; ORDER            2
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: February 19, 2019                               MCGREGOR SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ GRANT RABENN
 8                                                           GRANT RABENN
                                                             Assistant United States Attorney
 9

10    Dated: February 19, 2019                               /s/ DAVID D. FISCHER
                                                             DAVID D. FISCHER
11                                                           Counsel for Defendant
                                                             RUSSELL WHITE, III
12

13    Dated: February 19, 2019                               /s/ TIM ZINDEL
                                                             TIM ZINDEL
14                                                           Counsel for Defendant
15                                                           PAMELA EMANUEL

16

17
                                                     ORDER
18
            IT IS SO ORDERED.
19
     Dated: February 20, 2019
20

21

22

23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER            3
